internal_revenue_service number release date index number ------------------------------------- -------------------- --------------------------- -------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-149990-04 date date ------ ------ -------- ---------- ------------------------------------- legend x ----------------------------------------------------------- state a b c n1 n2 n3 n4 agreement1 agreement2 ---------------------------------------------------------------------------------------------------------- ty1 dear --------------- --------------------------------- ------- ----- ----- ---- ---- --------------------------------------------------------------------------------- plr-149990-04 this letter responds to a submission from your authorized representative dated date requesting a ruling that permits x to be the sponsor and operator of a qualified matching service within the meaning of sec_1_7704-1 of the income_tax regulations with respect to its interests facts x is a limited_liability_company organized under the laws of state classified as a partnership for federal_income_tax purposes approximately a of x’s units are held by lineal_descendants and extended family members of the original founders of the company there are approximately n1 members of x consisting of n2 individuals approximately b of the members of x are subject_to agreement1 which is designed to restrict ownership of x to family members to the fullest extent possible agreement2 to which c of the members of x are subject also imposes restrictions upon the transferability of interests in x agreement2 prevents the transfer of an interest by any member of x if the transfer would cause x to be treated as a publicly_traded_partnership within the meaning of sec_7704 the transfer would result in the termination of the partnership within the meaning of sec_708 or the transferee does not accept and agree in writing to the terms of agreement2 x proposes to engage in the following practices in order to facilitate the purchase and sale of its interests x intends to offer a qualified matching service that will match members who want to sell their interests in x with members or other family members who want to buy those interests x represents that this matching service would be structured and operated in compliance with the requirements for a qualified matching service in sec_1_7704-1 including the timing restrictions and the limitations on the total number of units transferred per year x requests a ruling that it be permitted to be the sponsor and operator of this qualified matching service rather than a member or a third party in order to maintain the members’ privacy as a family-owned non-public company by operating its own matching service x can restrict access to the matching service to current members and to lineal_descendants of the original founders of x furthermore x can limit access to the personal information of each member to x’s professional managers x further intends to offer a redemption program in ty1 that complies with the safe_harbor provisions of sec_1_7704-1 and may continue to offer similar programs in future years x represents that a redemption program will not be offered more than once a year such a program will commence when materials describing the program are provided to the members of x the offer date upon the issuance of these materials the members of x will have n3 days to submit tender offers and x will notify members of acceptance of tendered offers within n4 days the acceptance date once x has notified the members of acceptance of an offer neither x nor the members may revoke the tender or modify any of the terms of redemption actual cash redemption will occur days after the acceptance date plr-149990-04 to ensure that the built-in delays of the safe_harbor provisions of sec_1_7704-1 and g are not circumvented x represents that when it implements a redemption program the matching service will be suspended for the period beginning on the offer date and ending on the acceptance date or days after the offer date if later the suspension_period x represents that all posted bid or ask quotes will expire and be removed from the matching service during the suspension_period members wanting to utilize the matching service to buy or sell interests must submit a new bid or ask quote following the suspension_period law analysis sec_7704 of the internal_revenue_code provides that a publicly_traded_partnership will be treated as a corporation for federal tax purposes sec_7704 provides that for purposes of sec_7704 a publicly_traded_partnership means any partnership if interests in the partnership are traded on an established_securities_market or readily_tradable on a secondary market or the substantial equivalent thereof sec_1_7704-1 provides that for purposes of sec_7704 an established_securities_market includes a national securities exchange registered under section of the securities exchange act of a national securities exchange exempt from registration under section of the securities exchange act of because of the limited volume of transactions a foreign securities exchange that under the law of the jurisdiction where it is organized satisfies regulatory requirements that are analogous to the regulatory requirements under the securities exchange act of a regional or local exchange and an interdealer quotation system that regularly disseminates firm buy or sell quotations by identified brokers or dealers by electronic means or otherwise sec_1_7704-1 provides that for purposes of sec_7704 interests in a partnership that are not traded on an established_securities_market are readily_tradable on a secondary market or the substantial equivalent thereof if taking into account all of the facts and circumstances the partners are readily able to buy sell or exchange their partnership interests in a manner that is comparable economically to trading on an established_securities_market sec_1_7704-1 further clarifies that interests in a partnership are readily_tradable on a secondary market or the substantial equivalent thereof if interests in the partnership are regularly quoted by any person such as a broker or dealer making a market in the interests any person regularly makes available to the public including customers or subscribers bid or offer quotes with respect to interests in the partnership and stands ready to effect buy or sell transactions at the quoted prices for itself or on behalf of others the holder of an interest in the partnership has a readily available plr-149990-04 regular and ongoing opportunity to sell or exchange the interest through a public means of obtaining or providing information of offers to buy sell or exchange interests in the partnership or prospective buyers and sellers otherwise have the opportunity to buy sell or exchange interests in the partnership in a time frame and with the regularity and continuity that is comparable to that described in the other provisions of sec_1 c sec_1_7704-1 provides in relevant part that for purposes of sec_7704 and sec_1 interests in a partnership are not readily_tradable on a secondary market or the substantial equivalent thereof within the meaning of sec_1_7704-1 even if the interests in the partnership are traded or readily_tradable in a manner described in sec_1_7704-1 unless the partnership participates in the establishment of the market or the inclusion of its interests thereon or the partnership recognizes any transfers made on the market by redeeming the transferor partner or admitting the transferee as a partner or otherwise recognizing any rights of the transferee sec_1_7704-1 provides certain safe harbors described in paragraphs e f g h and j that allow certain types of transfers_of_partnership_interests to be disregarded in determining whether interests in the partnership are readily_tradable on a secondary market or the substantial equivalent thereof however these safe harbors do not apply to any transfer of partnership interests on an established_securities_market sec_1_7704-1 provides that the transfer of an interest in a partnership pursuant to a redemption or repurchase_agreement as defined in sec_1_7704-1 that is not described in sec_1_7704-1 or viii is disregarded in determining whether interests in the partnership are readily_tradable on a secondary market or the substantial equivalent thereof only if the redemption or repurchase cannot occur until at least calendar days after the partner notifies the partnership in writing of the partner’s intention to exercise the redemption or repurchase right either i the redemption or repurchase_agreement requires that the redemption or repurchase price not be established until at least calendar days after receipt of such notification by the partnership or partner or ii the redemption or repurchase price is established not more than four times during the partnership’s taxable_year and the sum of the percentage of interests in partnership capital or profits transferred during the taxable_year of the partnership other than in private transfers described in sec_1_7704-1 does not exceed percent of the total interests in partnership capital or profits sec_1_7704-1 provides that for purposes of sec_7704 and sec_1_7704-1 the transfer of an interest in a partnership through a qualified matching service is disregarded in determining whether interests in the partnership are readily_tradable on a secondary market or the substantial equivalent thereof notice_88_75 1988_2_cb_386 states that a matching service typically involves the use of a computerized or printed listing system that lists customers’ bid and or ask prices in order to match partners who want to dispose_of their interests in a partnership with persons who want to buy such interests plr-149990-04 pursuant to sec_1_7704-1 a matching service must meet several requirements to be a qualified matching service for purposes of this section’s safe_harbor for example the service must maintain waiting periods of days between the date an interest is listed and the date a binding agreement is entered into and of days between the date an interest is listed and the closing of the sale in addition the sec_1_7704-1 safe_harbor requires that the sum of the percentage interests in the partnership capital or profits transferred during the taxable_year of the partnership other than in private transfers described in sec_1_7704-1 does not exceed percent of the total interests in partnership capital or profits sec_1_7704-1 entitled optional features provides that a qualified matching service may be sponsored or operated by a partner of the partnership either formally or informally the underwriter that handled the issuance of the partnership interests or an unrelated third party conclusion based solely upon the facts submitted and representations made and provided that x’s matching service otherwise satisfies the requirements of sec_1_7704-1 we conclude that x is permitted to be the sponsor or operator of the qualified matching service described above in addition this ruling is contingent upon x fulfilling the above stated representations except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives plr-149990-04 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s dianna k miosi enclosures copy of this letter copy for sec_6110 purposes dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries
